DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 14-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) 14-18 does/do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed towards signatures per se.  The claim limitations are implemented via a “machine-readable storage device” wherein the “machine-readable storage device” encompasses transitory signals.  The specification reaches “any other medium capable of storing computer-readable instructions”, under the broadest readable interpretation in light of the specification encompasses transitory signals.  
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
	Claim 1 recites comparing the received fall curve data to a set of fall curve signatures to identify the sensor or a sensor fault. The limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic components. For example, the “comparing” step in the context of this claim encompasses the user physically looking at the curve 
	This judicial exception is not integrated into a practical application. In particular, the claim recites one additional elements – turning off a sensor and receiving fall curve data from the sensor. The sensor in both steps is recited at a high-level of generality such that it amounts no more than mere instructions applied to a generic sensor component. Further, the steps amount to no more than a series of data gathering steps. These limitations amount to no more than adding insignificant extra-solution activity to the judicial exception. See MPEP 2106.05(g). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements 
	Claim 2-13 depend from claim 1 and recite the same abstract as claim 1. The addition elements recited in claims 2-13 amount to either additional data gathering steps or merely extend the abstract idea. The limitations neither integrate the abstract idea into a practical application nor amount to significantly more. The claims are directed to an abstract idea and are not patent eligible.
	Claim 14 recites comparing the received fall curve data to a set of fall curve signatures to identify the sensor or a sensor fault. The limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic components. For example, the “comparing” step in the context of this claim encompasses the user physically looking at the curve data and making a mental decision on identity. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic components, then it falls within the “Mental Processes” grouping of abstract ideas. Further still, the step of “comparing”, under its broadest reasonable interpretation, covers performance of the limitation via mathematical calculations, relationships, formulas or equations. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation via mathematical calculations, relationships, formulas or equations but for the recitation of components, then it falls within the “Mathematical Concepts” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amounts to no more than adding insignificant extra-solution activity to the judicial exception. Mere addition of insignificant extra-solution activity using a generic component cannot provide an inventive concept. The claim is not patent eligible.
	Claim 15-18 depend from claim 14 and recite the same abstract as claim 14. The addition elements recited in claims 15-18 amount to either additional data gathering steps or merely extend the abstract idea. The limitations neither integrate the abstract idea into a practical application nor amount to significantly more. The claims are directed to an abstract idea and are not patent eligible.
	Claim 19 recites comparing the received fall curve data to a set of fall curve signatures to identify the sensor or a sensor fault. The limitation, as drafted, is a process 
	This judicial exception is not integrated into a practical application. In particular, the claim recites one additional elements – turning off a sensor and receiving fall curve data from the sensor. The sensor in both steps is recited at a high-level of generality such that it amounts no more than mere instructions applied to a generic sensor component. Further, the steps amount to no more than a series of data gathering steps. These limitations amount to no more than adding insignificant extra-solution activity to the judicial exception. See MPEP 2106.05(g). The remaining additional elements – processor and memory device are s recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. As such, these limitations merely uses a computer as a tool to 
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amounts to no more than adding insignificant extra-solution activity to the judicial exception. Mere addition of insignificant extra-solution activity using a generic component cannot provide an inventive concept. The claim is not patent eligible.
	Claim 20 depend from claim 19 and recite the same abstract as claim 19. The addition elements recited in claims 19 amount to either additional data gathering steps or merely extend the abstract idea. The limitations neither integrate the abstract idea into a practical application nor amount to significantly more. The claims are directed to an abstract idea and are not patent eligible.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MISCHITA HENSON whose telephone number is (571)270-3944.  The examiner can normally be reached on Monday-Thursday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MISCHITA L HENSON/Primary Examiner, Art Unit 2865